DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
This office action is in response to the amendment filed 12/28/2021, which amends claims 1, 9, 17, 24, and 30, adds claims 34-35, and cancels claims 18 and 32. Claims 1-2, 4, 6, 9-10, 15, 17, 20, 22-25, 27-28, 30-31 and 33-35 are pending in the application.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 12/28/2021, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-2, 4, 6, 9-10, 15, 17-18, 20, 22-25, 27-28, and 30-32 as being unpatentable over Boudreault et al. (US 2015/0236276 A1) in view of Kwong et al (US 2004/0214038 A1).
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 33, claim 33 depends on cancelled claim 18.
For the purpose of continuing examination, claim 33 will be interpreted as being dependent from claim 1. Support for this interpretation comes from the claims listing dated 04/15/2021 wherein claim 18 was previously dependent from claim 1.
With respect to claim 34, claim 34 depends from claim 1 which has been amended to require one of four specific conditions. 
At least one of R1 and R2 is partially or fully deuterated,
X1 is nitrogen,
X2 is carbon, or
A combination thereof.
The compound of claim 34 contains a carbon at a position analogous to X1 and a nitrogen at a position analogous to X2, which means that at least one of R1 and R2 MUST be partially or fully deuterated. However, none of the embodiments of the claim have a deuterium atom at a location analogous to R1 or R2.
For the purpose of continuing examination, claim 34 will be treated as an independent claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 34 depends from claim 1 which has been amended to require one of four specific conditions. 
At least one of R1 and R2 is partially or fully deuterated,
X1 is nitrogen,
X2 is carbon, or
A combination thereof.
The compound of claim 34 contains a carbon at a position analogous to X1 and a nitrogen at a position analogous to X2, which means that at least one of R1 and R2 MUST be partially or fully deuterated. However, none of the embodiments of the claim have a deuterium atom at a location analogous to R1 or R2.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 9-10, 15, 17, 20, 22-25, 30-31, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2006/0134462 A1) and Kwong et al. (US 2004/0214038 A1) in view of Li et al. (US 2002/0076576 A1)
With respect to claim 1, Yeh teaches a compound having formula M(LA)x(LB)y(LC)z, given by formula (1), which is pictured below.

    PNG
    media_image1.png
    353
    519
    media_image1.png
    Greyscale

In this formula, M is iridium, A is a thiophenyl group (C4 heteroaryl), R4 is a methyl group (C1 alkyl group), R2 is a t-butyl group (C4 alkyl group), R1 and R3 are hydrogen atoms, m is 2, n is 1, and C is the acetylacetonate group below (paragraph 0008).

    PNG
    media_image2.png
    217
    242
    media_image2.png
    Greyscale

In the acetylacetonate group, D and F are C5 alkyl (3-isopentyl) groups and E is a hydrogen atom (abstract).
When these selections are made they form the compound below.

    PNG
    media_image3.png
    315
    388
    media_image3.png
    Greyscale

This compound meets the requirements condition (i) of the instant claim when M is iridium, x is 2, z is 1, and 3 is the oxidation state of iridium, X2 is nitrogen, and X1, X3, and X4 are carbon atoms, ring A is a 4-membered heteroaryl ring, R1 is different than R2 and they are both alkyl groups, and at least one of X1-4 is nitrogen.
Yeh teaches that the inventive material emits red light, provides better brightness, luminescent efficiency, and CIE values (paragraph 0041).
Yeh includes these claimed elements, with differences between the claimed invention and Yeh being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a red electroluminescent material with better brightness, luminescent efficiency, and CIE values, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E). 
However, Yeh differs from the claimed invention in that, while Yeh does teach that R1, which is analogous to instant R1 and R2, may be independently selected as any alkyl group, Yeh does not teach that R1 and R2 must be different and that R2 has more carbon atoms than R1.
 Kwong teaches organic light emitting devices comprising an array of pixels having reduced pixel shrinkage (abstract).
Kwong teaches that unsubstituted phenylpyridine ligands are too labile and suffer from pixel shrinkage. However, when phenylpyridine ligands have substituents selected to increase the steric bulkiness and/or the molecular weight of the ligand, the ligand is less likely to undergo the associative type of substitution (SN2) because the associative type of substitution requires the complex to re-orient to adopt a geometry favorable for the attack by the external agent, but sufficient steric bulkiness makes it more difficult for the ligand to move and adopt such a geometry (paragraph 0081, lines 6-25).
Kwong teaches that iridium complexes can be given the appropriate steric bulk to prevent pixel shrinkage through substitution at a position equivalent to instant R1 and R2 (See R1-R4 and formula Ia -on page 10) with a C1-C20 alkyl group (paragraphs 0091 and 0095).  
Kwong does not specifically teach the steric substituent should comprise an alkyl group with 4 or more carbon atoms, however, Kwong does teach that a ligand is less likely to undergo the associative type of substitution when it has a substituent with sufficient steric bulkiness to make it difficult for the ligand to reorient. A person of ordinary skill in the art would know which chemical moieties are comprised by the term “steric group” and be able to determine when “sufficient” steric bulk had been achieved to suppress molecular reorientation and associative substitution. A person of ordinary skill in the art would have also pursued known potential steric groups, guided by the teaching of a steric alkyl group by Kwong, and arrive at a steric alkyl group of 4 or more carbon atoms with a reasonable expectation of success for achieving the suppressed molecular reorientation and associative type substitution taught by Kwong as a result of the steric substituent. See MPEP 2143(E)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate one steric C4-C20 alkyl substituent in the compound of Yeh at either position R1 and R2 as Kwong teaches that using a bulky substituent leads to a ligand which is less likely to undergo the associative type of substitution.
However, the claimed invention differs from this in that neither Yeh nor Kwong teach that at least one of R1 and R2 is deuterated (condition (a)). 
Li teaches organic semiconductors wherein one or more hydrogen atoms are deuterated. Li teaches that organic semiconductors which are deuterated exhibit remarkably high luminescence and good thermal stability compared to their non-deuterated counterparts (abstract and paragraph 0013).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to deuterate the organometallic compound of Yeh in view of Kwong in order to form a compound with remarkably high luminescence and good thermal stability, as taught by Li.
When this modification is made, it forms the compound below, which reads on condition (a).

    PNG
    media_image4.png
    308
    436
    media_image4.png
    Greyscale

With respect to claim 2, Yeh and Kwong in view of Takada teach the compound of claim 1, and M is iridium, as discussed above.
With respect to claim 4, Yeh and Kwong in view of Takada teach the compound of claim 1, and the compound has the formula M(LA)2(LC), as discussed above.
With respect to claim 9, Yeh and Kwong in view of Takada teach the compound of claim 1, and at least one of R1 and R2 is deuterated.
With respect to claim 10, Yeh and Kwong in view of Takada teach the compound of claim 1, and R2 has at least two more carbon atoms than R1.
With respect to claim 15, Yeh and Kwong in view of Takada teach the compound of claim 1, and R3 and R4 are hydrogen atoms RX and RZ are alkyl groups, RY is a hydrogen atom, and RC and RD are not present.
With respect to claims 17 and 20, Yeh in view of Kwong teach a complex according to claim 1 where ligand LB is not present, and the limitations of instant claim, which are drawn only towards ligand LB, become alternative to the primary species, and thus the features of rings C and D are not required by the claims, and Yeh in view of Kwong reads on the claim.	
With respect to claims 22 and 23, Yeh in view of Kwong teach the compound of claim 1, and ligand LC is identical to embodiment LC5 of the instant claim.
With respect to claim 24, Yeh teaches an anode, a cathode, and an organic layer between the anode and cathode which comprises an inventive iridium complex (paragraph 0025). Yeh also teaches a compound having formula M(LA)x(LB)y(LC)z, given by formula (1), which is pictured below.

    PNG
    media_image1.png
    353
    519
    media_image1.png
    Greyscale

In this formula, M is iridium, A is a thiophenyl group (C4 heteroaryl), R4 is a methyl group (C1 alkyl group), R2 is a t-butyl group (C4 alkyl group), R1 and R3 are hydrogen atoms, m is 2, n is 1, and C is the acetylacetonate group below (paragraph 0008).

    PNG
    media_image2.png
    217
    242
    media_image2.png
    Greyscale

In the acetylacetonate group, D and F are C5 alkyl (3-isopentyl) groups and E is a hydrogen atom (abstract).
When these selections are made they form the compound below.

    PNG
    media_image3.png
    315
    388
    media_image3.png
    Greyscale

This compounds meets the requirements condition (i) of the instant claim when M is iridium, x is 2, z is 1, and 3 is the oxidation state of iridium, X2 is nitrogen, and X1, X3, and X4 are carbon atoms, ring A is a 4-membered heteroaryl ring, R1 is different than R2 and they are both alkyl groups, and at least one of X1-4 is nitrogen.
Yeh teaches that the inventive material emits red light, provides better brightness, luminescent efficiency, and CIE values (paragraph 0041).
Yeh includes these claimed elements, with differences between the claimed invention and Yeh being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a red electroluminescent material with better brightness, luminescent efficiency, and CIE values, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E). 
However, Yeh differs from the claimed invention in that, while Yeh does teach that R1, which is analogous to instant R1 and R2, may be independently selected as any alkyl group, Yeh does not teach that R1 and R2 must be different and that R2 has more carbon atoms than R1.
 Kwong teaches organic light emitting devices comprising an array of pixels having reduced pixel shrinkage (abstract).
Kwong teaches that unsubstituted phenylpyridine ligands are too labile and suffer from pixel shrinkage. However, when phenylpyridine ligands have substituents selected to increase the steric bulkiness and/or the molecular weight of the ligand, the ligand is less likely to undergo the associative type of substitution (SN2) because the associative type of substitution requires the complex to re-orient to adopt a geometry favorable for the attack by the external agent, but sufficient steric bulkiness makes it more difficult for the ligand to move and adopt such a geometry (paragraph 0081, lines 6-25).
Kwong teaches that iridium complexes can be given the appropriate steric bulk to prevent pixel shrinkage through substitution at a position equivalent to instant R1 and R2 (See R1-R4 and formula Ia -on page 10) with a C1-C20 alkyl group (paragraphs 0091 and 0095).  
Kwong does not specifically teach the steric substituent should comprise an alkyl group with 4 or more carbon atoms, however, Kwong does teach that a ligand is less likely to undergo the associative type of substitution when it has a substituent with sufficient steric bulkiness to make it difficult for the ligand to reorient. A person of ordinary skill in the art would know which chemical moieties are comprised by the term “steric group” and be able to determine when “sufficient” steric bulk had been achieved to suppress molecular reorientation and associative substitution. A person of ordinary skill in the art would have also pursued known potential steric groups, guided by the teaching of a steric alkyl group by Kwong, and arrive at a steric alkyl group of 4 or more carbon atoms with a reasonable expectation of success for achieving the suppressed molecular reorientation and associative type substitution taught by Kwong as a result of the steric substituent. See MPEP 2143(E)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate one steric C4-C20 alkyl substituent in the compound of Yeh at either position R1 and R2 as Kwong teaches that using a bulky substituent leads to a ligand which is less likely to undergo the associative type of substitution.
However, the claimed invention differs from this in that neither Yeh nor Kwong teach that at least one of R1 and R2 is deuterated (condition (a)). 
Li teaches organic semiconductors wherein one or more hydrogen atoms are deuterated. Li teaches that organic semiconductors which are deuterated exhibit remarkably high luminescence and good thermal stability compared to their non-deuterated counterparts (abstract and paragraph 0013).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to deuterate the organometallic compound of Yeh in view of Kwong in order to form a compound with remarkably high luminescence and good thermal stability, as taught by Li.
When this modification is made, it forms the compound below, which reads on condition (a).

    PNG
    media_image4.png
    308
    436
    media_image4.png
    Greyscale

With respect to claim 25, Yeh and Kwong in view of Lee teach the OLED of claim 24, and Yeh teaches the iridium complex is a dopant in the emissive layer (paragraph 0025, lines 4-6).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the iridium complex of Yeh in view of Kwong as a dopant in the emissive layer as Yeh teaches this is a known application of electroluminescent organometallic compounds.
With respect to claim 30, Yeh teaches a consumer product (flat panel display, paragraph 0002) comprising an anode, a cathode, and an organic layer between the anode and cathode which comprises an inventive iridium complex (paragraph 0025). Yeh also teaches a compound having formula M(LA)x(LB)y(LC)z, given by formula (1), which is pictured below.

    PNG
    media_image1.png
    353
    519
    media_image1.png
    Greyscale

In this formula, M is iridium, A is a thiophenyl group (C4 heteroaryl), R4 is a methyl group (C1 alkyl group), R2 is a t-butyl group (C4 alkyl group), R1 and R3 are hydrogen atoms, m is 2, n is 1, and C is the acetylacetonate group below (paragraph 0008).

    PNG
    media_image2.png
    217
    242
    media_image2.png
    Greyscale

In the acetylacetonate group, D and F are C5 alkyl (3-isopentyl) groups and E is a hydrogen atom (abstract).
When these selections are made they form the compound below.

    PNG
    media_image3.png
    315
    388
    media_image3.png
    Greyscale


This compounds meets the requirements condition (i) of the instant claim when M is iridium, x is 2, z is 1, and 3 is the oxidation state of iridium, X2 is nitrogen, and X1, X3, and X4 are carbon atoms, ring A is a 4-membered heteroaryl ring, R1 is different than R2 and they are both alkyl groups, and at least one of X1-4 is nitrogen.
Yeh teaches that the inventive material emits red light, provides better brightness, luminescent efficiency, and CIE values (paragraph 0041).
Yeh includes these claimed elements, with differences between the claimed invention and Yeh being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a red electroluminescent material with better brightness, luminescent efficiency, and CIE values, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E). 
However, Yeh differs from the claimed invention in that, while Yeh does teach that R1, which is analogous to instant R1 and R2, may be independently selected as any alkyl group, Yeh does not teach that R1 and R2 must be different and that R2 has more carbon atoms than R1.
 Kwong teaches organic light emitting devices comprising an array of pixels having reduced pixel shrinkage (abstract).
Kwong teaches that unsubstituted phenylpyridine ligands are too labile and suffer from pixel shrinkage. However, when phenylpyridine ligands have substituents selected to increase the steric bulkiness and/or the molecular weight of the ligand, the ligand is less likely to undergo the associative type of substitution (SN2) because the associative type of substitution requires the complex to re-orient to adopt a geometry favorable for the attack by the external agent, but sufficient steric bulkiness makes it more difficult for the ligand to move and adopt such a geometry (paragraph 0081, lines 6-25).
Kwong teaches that iridium complexes can be given the appropriate steric bulk to prevent pixel shrinkage through substitution at a position equivalent to instant R1 and R2 (See R1-R4 and formula Ia -on page 10) with a C1-C20 alkyl group (paragraphs 0091 and 0095).  
Kwong does not specifically teach the steric substituent should comprise an alkyl group with 4 or more carbon atoms, however, Kwong does teach that a ligand is less likely to undergo the associative type of substitution when it has a substituent with sufficient steric bulkiness to make it difficult for the ligand to reorient. A person of ordinary skill in the art would know which chemical moieties are comprised by the term “steric group” and be able to determine when “sufficient” steric bulk had been achieved to suppress molecular reorientation and associative substitution. A person of ordinary skill in the art would have also pursued known potential steric groups, guided by the teaching of a steric alkyl group by Kwong, and arrive at a steric alkyl group of 4 or more carbon atoms with a reasonable expectation of success for achieving the suppressed molecular reorientation and associative type substitution taught by Kwong as a result of the steric substituent. See MPEP 2143(E)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate one steric C4-C20 alkyl substituent in the compound of Yeh at either position R1 and R2 as Kwong teaches that using a bulky substituent leads to a ligand which is less likely to undergo the associative type of substitution.
However, the claimed invention differs from this in that neither Yeh nor Kwong teach that at least one of R1 and R2 is deuterated (condition (a)). 
Li teaches organic semiconductors wherein one or more hydrogen atoms are deuterated. Li teaches that organic semiconductors which are deuterated exhibit remarkably high luminescence and good thermal stability compared to their non-deuterated counterparts (abstract and paragraph 0013).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to deuterate the organometallic compound of Yeh in view of Kwong in order to form a compound with remarkably high luminescence and good thermal stability, as taught by Li.
When this modification is made, it forms the compound below, which reads on condition (a).

    PNG
    media_image4.png
    308
    436
    media_image4.png
    Greyscale

With respect to claim 31, Yeh and Kwong in view of Li teach the compound of claim 30, and the consumer product is a flat panel display (paragraph 0002), as discussed above.
With respect to claim 33, Yeh and Kwong in view of Li teach the compound of claim 1, and the compound has the formula Ir(LA)2(LC) and each R4 is hydrogen.
With respect to claim 35, Yeh and Kwong in view of Lee teach the compound of claim 1, and the compound meets the requirements of the instant claim when Y is a sulfur atom.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2006/0134462 A1) and Kwong et al. (US 2004/0214038 A1) in view of Li et al. (US 2002/0076576 A1) as applied to claims 1-2, 4, 9-10, 15, 17, 20, 22-25, 30-31, 33 and 35 above, and further in view of Metz et al. (US 2016/0072081 A1).
With respect to claims 27-28, Yeh and Kwong in view of Li teach the OLED of claim 24, as discussed above. However, neither Yeh, Kwong, nor Li teach that the organic layer further comprises a dibenzothiophene host which meets the requirements of the claim.
Metz teaches a matrix material for use in an electroluminescent device. A preferred embodiment of this matrix material is given on page 17 which is pictured below.

    PNG
    media_image5.png
    119
    225
    media_image5.png
    Greyscale

In this formula, T is a sulfur atom (paragraph 0084).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant application to use the matrix material of Metz in the organic layer of the OLED of Yeh and Kwong in view of Li as Metz teaches that these compounds are suitable matrix materials for use as a host for an emitter compound (paragraph 0090).

Claims 1-2, 4, 6, 10, 15, 17, 20, 22-25, 27-28, 30-31, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al. (US 2015/0236277 A1) and Kwong et al. (US 2004/0214038 A1).
With respect to claim 1, Boudreault teaches Compound 140 (page 61), which is pictured below.

    PNG
    media_image6.png
    389
    521
    media_image6.png
    Greyscale

This compound meets the requirements of the instant claim when M is iridium, x is 2, y is 0, and z is 1, LA is represented by Formula I, and LC is represented by Formula III. In Formula I, X1-X4 are carbon atoms, ring A is a 6-membered heteroaryl group, R1 and R2 are a C1 alkyl (methyl) group, and R4 is not present. In Formula III, RX, and RZ are C5 alkyl (3-isopentyl) groups, and RY is a hydrogen atom
However, this compound differs from the claimed invention in that Boudreault does not teach that instant R2 should comprise more carbon atoms than R1.
Kwong teaches an analogous organic light emitting devices comprising an array of pixels having reduced pixel shrinkage (abstract).
Kwong teaches that unsubstituted phenylpyridine ligands are too labile and suffer from pixel shrinkage. However, when phenylpyridine ligands have substituents selected to increase the steric bulkiness and/or the molecular weight of the ligand, the ligand is less likely to undergo the associative type of substitution (SN2) because the associative type of substitution requires the complex to re-orient to adopt a geometry favorable for the attack by the external agent, but sufficient steric bulkiness makes it more difficult for the ligand to move and adopt such a geometry (paragraph 0081, lines 6-25).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate at least one bulky alkyl substituent as the alkyl group in the compound of Boudreault as Kwong teaches that bulky substituents lead to a ligand which is less likely to undergo the associative type of substitution.
When the compound of Boudreault is modified to comprise a bulky substituent, it forms the compound below which meets the requirement that R2 has more carbon atoms than R1.

    PNG
    media_image7.png
    327
    400
    media_image7.png
    Greyscale

With respect to claim 2, Boudreault in view of Kwong teach the compound of claim 1, and M is Iridium.
With respect to claim 4, Boudreault in view of Kwong teaches the compound of claim 1, and the compound has the formula M(LA)2(LC), as pictured above.
With respect to claim 6, Boudreault in view of Kwong teaches the compound of claim 1, and each of X1 to X4 are carbon atoms.
With respect to claim 10, Boudreault in view of Kwong teaches the compound of claim 1, and R2 has at least two more carbon atoms than R1.
With respect to claim 15, Boudreault in view of Kwong teaches the compound of claim 1, and each of R3, R4, RC, RD, RX, RY, and RZ, are each a hydrogen atom or alkyl group.
With respect to claim 17, Boudreault in view of Kwong teaches the compound of claim 1, and X2 is carbon.
With respect to claim 20, Boudreault in view of Kwong teach the compound of claim 1, as discussed above. Boudreault teaches a compound wherein y is 0 and LB is not present so the limitation of the instant claim which require an embodiment for LB are drawn to an alternative embodiment of the invention and Boudreault reads on the claim.
With respect to claims 22-23, Boudreault in view of Kwong teaches the compound of claim 1, and LC is represented by instant LC5,  as pictured above.
With respect to claim 24, Boudreault teaches an organic light emitting device comprising an anode, a cathode, an organic layer (paragraph 0031), and Compound 140 (page 61), which is pictured below.

    PNG
    media_image6.png
    389
    521
    media_image6.png
    Greyscale

This compound meets the requirements of the instant claim when M is iridium, x is 2, y is 0, and z is 1, LA is represented by Formula I, and LC is represented by Formula III. In Formula I, X1-X4 are carbon atoms, ring A is a 6-membered heteroaryl group, R1 and R2 are a C1 alkyl (methyl) group, and R4 is not present. In Formula III, RX, and RZ are C5 alkyl (3-isopentyl) groups, and RY is a hydrogen atom
However, this compound differs from the claimed invention in that Boudreault does not teach that instant R2 should comprise more carbon atoms than R1.
Kwong teaches an analogous organic light emitting devices comprising an array of pixels having reduced pixel shrinkage (abstract).
Kwong teaches that unsubstituted phenylpyridine ligands are too labile and suffer from pixel shrinkage. However, when phenylpyridine ligands have substituents selected to increase the steric bulkiness and/or the molecular weight of the ligand, the ligand is less likely to undergo the associative type of substitution (SN2) because the associative type of substitution requires the complex to re-orient to adopt a geometry favorable for the attack by the external agent, but sufficient steric bulkiness makes it more difficult for the ligand to move and adopt such a geometry (paragraph 0081, lines 6-25).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate at least one bulky alkyl substituent as the alkyl group in the compound of Boudreault as Kwong teaches that bulky substituents lead to a ligand which is less likely to undergo the associative type of substitution.
When the compound of Boudreault is modified to comprise a bulky substituent, it forms the compound below which meets the requirement that R2 has more carbon atoms than R1.

    PNG
    media_image7.png
    327
    400
    media_image7.png
    Greyscale

With respect to claim 25, Boudreault in view of Kwong teach the OLED of claim 24, and the organic layer is an emissive layer and the compound is an emissive dopant (paragraph 0102).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound as an emissive dopant in the emissive layer of the OLED of Boudreault in view of Kwong, as taught by Boudreault.
With respect to claims 27-28, Boudreault in view of Kwong teach the OLED of claim 24, and the organic layer further comprises the host pictured below (paragraph 0104).

    PNG
    media_image8.png
    329
    574
    media_image8.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the host material of Boudreault in the organic layer as a host material in the OLED of Boudreault in view of Kwong, as Boudreault demonstrates this was a host compound known prior to the effective filing date of the claimed invention.
With respect to claims 30-31, Boudreault teaches a flat panel display (paragraph 0004), consumer product (paragraph 0102) which is an organic light emitting device comprising an anode, a cathode, an organic layer (paragraph 0031), and Compound 140 (page 61), which is pictured below.

    PNG
    media_image6.png
    389
    521
    media_image6.png
    Greyscale

This compound meets the requirements of the instant claim when M is iridium, x is 2, y is 0, and z is 1, LA is represented by Formula I, and LC is represented by Formula III. In Formula I, X1-X4 are carbon atoms, ring A is a 6-membered heteroaryl group, R1 and R2 are a C1 alkyl (methyl) group, and R4 is not present. In Formula III, RX, and RZ are C5 alkyl (3-isopentyl) groups, and RY is a hydrogen atom
However, this compound differs from the claimed invention in that Boudreault does not teach that instant R2 should comprise more carbon atoms than R1.
Kwong teaches an analogous organic light emitting devices comprising an array of pixels having reduced pixel shrinkage (abstract).
Kwong teaches that unsubstituted phenylpyridine ligands are too labile and suffer from pixel shrinkage. However, when phenylpyridine ligands have substituents selected to increase the steric bulkiness and/or the molecular weight of the ligand, the ligand is less likely to undergo the associative type of substitution (SN2) because the associative type of substitution requires the complex to re-orient to adopt a geometry favorable for the attack by the external agent, but sufficient steric bulkiness makes it more difficult for the ligand to move and adopt such a geometry (paragraph 0081, lines 6-25).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate at least one bulky alkyl substituent as the alkyl group in the compound of Boudreault as Kwong teaches that bulky substituents lead to a ligand which is less likely to undergo the associative type of substitution.
When the compound of Boudreault is modified to comprise a bulky substituent, it forms the compound below which meets the requirement that R2 has more carbon atoms than R1.

    PNG
    media_image7.png
    327
    400
    media_image7.png
    Greyscale

With respect to claim 33, Boudreault in view of Kwong teach the compound of claim 18, and the compound has the formula Ir(LA)2(LC), and each R4 is hydrogen, as pictured above.
With respect to claim 35, Boudreault in view of Kwong teach the compound of claim 1, and the compound meets the requirements of the fourth embodiment of the claim, as pictured above.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2006/0134462 A1) in view of Kwong et al. (US 2004/0214038 A1).
With respect to claim 34, Yeh teaches a compound having formula M(LA)x(LB)y(LC)z, given by formula (1), which is pictured below.

    PNG
    media_image1.png
    353
    519
    media_image1.png
    Greyscale

In this formula, M is iridium, A is a thiophenyl group (C4 heteroaryl), R4 is a methyl group (C1 alkyl group), R2 is an isopropyl group (C3 alkyl group), R1 and R3 are hydrogen atoms, m is 2, n is 1, and C is the acetylacetonate group below (paragraph 0008).

    PNG
    media_image2.png
    217
    242
    media_image2.png
    Greyscale

In the acetylacetonate group, D and F are C5 alkyl (3-isopentyl) groups and E is a hydrogen atom (abstract).
When these selections are made they form the compound below.

    PNG
    media_image9.png
    313
    412
    media_image9.png
    Greyscale

This compounds meets the requirements of LA1633 of the instant claim.
Yeh teaches that the inventive material emits red light, provides better brightness, luminescent efficiency, and CIE values (paragraph 0041).
Yeh includes these claimed elements, with differences between the claimed invention and Yeh being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a red electroluminescent material with better brightness, luminescent efficiency, and CIE values, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E). 
However, Yeh differs from the claimed invention in that, while Yeh does teach that R1, which is analogous to instant R1 and R2, may be independently selected as any alkyl group, Yeh does not teach that R1 and R2 must be different and that R2 has more carbon atoms than R1.
 Kwong teaches organic light emitting devices comprising an array of pixels having reduced pixel shrinkage (abstract).
Kwong teaches that unsubstituted phenylpyridine ligands are too labile and suffer from pixel shrinkage. However, when phenylpyridine ligands have substituents selected to increase the steric bulkiness and/or the molecular weight of the ligand, the ligand is less likely to undergo the associative type of substitution (SN2) because the associative type of substitution requires the complex to re-orient to adopt a geometry favorable for the attack by the external agent, but sufficient steric bulkiness makes it more difficult for the ligand to move and adopt such a geometry (paragraph 0081, lines 6-25).
Kwong teaches that iridium complexes can be given the appropriate steric bulk to prevent pixel shrinkage through substitution at a position equivalent to instant R1 and R2 (See R1-R4 and formula Ia -on page 10) with a C1-C20 alkyl group (paragraphs 0091 and 0095).  
Kwong does not specifically teach the steric substituent should comprise an alkyl group with 3 or more carbon atoms, however, Kwong does teach that a ligand is less likely to undergo the associative type of substitution when it has a substituent with sufficient steric bulkiness to make it difficult for the ligand to reorient. A person of ordinary skill in the art would know which chemical moieties are comprised by the term “steric group” and be able to determine when “sufficient” steric bulk had been achieved to suppress molecular reorientation and associative substitution. A person of ordinary skill in the art would have also pursued known potential steric groups, guided by the teaching of a steric alkyl group by Kwong, and arrive at a steric alkyl group of 3 or more carbon atoms with a reasonable expectation of success for achieving the suppressed molecular reorientation and associative type substitution taught by Kwong as a result of the steric substituent. See MPEP 2143(E)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate one steric C3-C20 alkyl substituent in the compound of Yeh at either position R1 and R2 as Kwong teaches that using a bulky substituent leads to a ligand which is less likely to undergo the associative type of substitution.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786